An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-385
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:     7 October 2014

IN THE MATTER OF:

M.T. and G.T.                                 Robeson County
                                              Nos. 12 JT 17-18



      Appeal by respondent mother from order entered 16 December

2013 by Judge Herbert L. Richardson in Robeson County District

Court.    Heard in the Court of Appeals 9 September 2014.


      J. Hal Kinlaw, Jr. for Robeson County Department of Social
      Services, petitioner-appellee.

      Poyner Spruill LLP, by Daniel G. Cahill and Caroline P.
      Mackie, for guardian ad litem.

      Assistant Appellate Defender Joyce L. Terres for mother,
      respondent-appellant.


      McCULLOUGH, Judge.


      Respondent     mother     appeals    from    the   trial    court’s     order

terminating her parental rights to M.T. and G.T.                     We conclude

that the trial court did not have subject matter jurisdiction

over the proceedings and vacate the trial court’s order.

      On 12 January 2012, Robeson County Department of Social

Services (“DSS”) filed juvenile petitions alleging M.T. and G.T.
                                              -2-
were   neglected.           On    that    same      date,     DSS      obtained       nonsecure

custody of the children.               The trial court conducted a hearing on

23 May 2012 and the juveniles were adjudicated neglected.                                    At a

permanency planning hearing held on                        6 March 2013, the trial

court changed the permanent plan to adoption and termination of

parental    rights.          On    7    May    2013,       DSS    filed     a    petition      to

terminate    respondent’s          parental         rights,       alleging       as    grounds:

(1) failure to make reasonable progress, N.C. Gen. Stat. § 7B-

1111(a)(2) (2013); and (2) failure to pay a reasonable portion

of the cost of care, N.C. Gen. Stat. § 7B-1111(a)(3) (2013).

After a hearing, the trial court found the existence of both

grounds alleged by DSS.                The trial court further determined that

termination     of      respondent’s          parental      rights      was     in     the   best

interests   of     the      children,       and     entered       an    order     terminating

respondent’s parental rights.                 Respondent appeals.

       Respondent       argues     the    trial       court      lacked     subject      matter

jurisdiction      to       terminate      her     parental        rights.            Respondent

contends    DSS      did    not    properly         sign    and     verify       the    initial

juvenile    petitions            alleging       the     children         were        neglected;

therefore, the trial court did not have jurisdiction and all of

its    orders     are      void    ab     initio.           Specifically,            respondent

contends    the      initial       nonsecure          custody       order       granting      DSS
                                                      -3-
custody         is    void      and       DSS   did    not    have        standing       to    file     the

petition to terminate respondent’s parental rights.                                      We agree.

       “The issue of subject matter jurisdiction may be considered

by the court at any time, and may be raised for the first time

on appeal.”            In re T.B., 177 N.C. App. 790, 791, 629 S.E.2d 895,

896-97 (2006).                  “A trial court’s subject matter jurisdiction

over    all      stages         of    a    juvenile         case    is    established          when    the

action      is       initiated        with      the    filing        of    a   properly            verified

petition.”            In re T.R.P., 360 N.C. 588, 593, 636 S.E.2d 787, 792

(2006).              “[T]he      petition        shall       be     drawn      by    the       director,

verified before an official authorized to administer oaths, and

filed by the clerk, recording the date of filing.”                                            N.C. Gen.

Stat.       §    7B-403(a)            (2013).           Under        the       Juvenile        Code,      a

“[d]irector”               is   defined         as    “[t]he        director        of       the     county

department            of    social         services     in     the        county     in       which     the

juvenile resides or is found, or the director’s representative

as authorized in G.S. 108A-14.”                              N.C. Gen. Stat. § 7B-101(10)

(2013).              Section     108A-14         provides          that    “[t]he        director      may

delegate to one or more members of his staff the authority to

act    as       his    representative.”                 N.C.       Gen.     Stat.        §    108A-14(b)

(2013).
                                          -4-
       This Court has held that a petition is properly verified by

an authorized representative of the director if the petition

“contained      sufficient       information     from     which   the   trial      court

could determine that [the signatory] had standing to initiate an

action under section 7B-403(a).”                In re Dj.L., 184 N.C. App. 76,

80, 646 S.E.2d 134, 137 (2007).                 However, when a person signing

the juvenile petition purports to sign as the director, but the

signature is the director’s name signed by another, this Court

has held the petitions were improperly verified and insufficient

to confer subject matter jurisdiction upon the trial court.                          See

In re A.J.H-R., 184 N.C. App. 177, 179-80, 645 S.E.2d 791, 792-

93    (2007)    (where     the   petitions      at   issue   were   signed    as    the

director       with   signatures     of   “[director’s        name]     by   MH”    and

“[director’s name] by MHenderson”).

       In In re S.E.P., 184 N.C. App. 481, 646 S.E.2d 617 (2007),

the    petition       at   issue   was    signed     as    the    director    with    a

signature of “[director’s name] by Pam Frazier.”                         This Court

held:

               [T]he     trial   court    never    obtained
               jurisdiction in this action, and the orders
               awarding DSS custody of [the children] were
               void ab initio. Thus, DSS was not an agency
               awarded custody of the minor children by a
               court of competent jurisdiction, DSS did not
               have   standing  to  file   the  termination
               petitions, and the trial court did not have
                                     -5-
           subject matter jurisdiction to enter the
           orders  terminating Respondents’ parental
           rights.

Id. at 487-88, 646 S.E.2d at 622.

    In the case sub judice, the petitions were brought before

the magistrate and in the verification section of the petitions,

the director’s name is printed in block letters followed by a

slash   mark   and   illegible    initials.     The   “Director”   box   is

checked under the signature line.          The petitions are clearly not

signed by the director.          Moreover, contrary to DSS’s argument,

N.C. Gen. Stat. § 7B-404(a) (2013) does not grant a magistrate

independent authority apart from the director of DSS to draw and

verify the petition.     Section 7B-404 provides:

           (a)   When the office of the clerk is closed,
                 a magistrate may be authorized by the
                 chief district court judge to draw,
                 verify, and issue petitions as follows:

                 (1)   When    the   director   of    the
                       department   of   social  services
                       requests a petition alleging a
                       juvenile to be abused, neglected,
                       or dependent, or

                 (2)   When    the    director    of    the
                       department   of    social   services
                       requests a petition alleging the
                       obstruction   of   or   interference
                       with an assessment required by
                       G.S. 7B-302.
                                -6-
We therefore hold DSS failed to properly verify the juvenile

petitions.

     As in S.E.P., the trial court never obtained jurisdiction

and the order granting DSS nonsecure custody was void ab initio.

Thus, DSS was not a proper party with standing to file the

petition to terminate parental rights.     See N.C. Gen. Stat. §

7B-1103(a)(3) (2013) (A petition to terminate parental rights

may be filed by “[a]ny county department of social services . .

. to whom custody of the juvenile has been given by a court of

competent    jurisdiction.”).   Accordingly,   we   must   vacate   the

order terminating respondent’s parental rights.

    Vacated.

    Judges CALABRIA and STEELMAN concur.

    Report per Rule 30(e).